Exhibit 10.3
 
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 


 
XA, INC.
 
WARRANT TO PURCHASE
 
200,000 SHARES
 
OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 
(Void after December 21, 2012)
 


 
Bridge Warrant No: 1                                 December 21, 2007
 


 
This certifies that for value, Sands Brothers Venture Capital III LLC, or
registered assigns (the ”Holder”), is entitled, subject to the terms set forth
below, at any time from and after December 21, 2007 (the “Original Issuance
Date”) and before 5:00 p.m., Eastern Time, on December 21, 2012 (the “Expiration
Date”), to purchase from XA, Inc., a Nevada corporation (the “Company”), Two
Hundred Thousand (200,000) shares (subject to adjustment as described herein),
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”), upon surrender hereof, at the principal office of the Company referred
to below, with a duly executed subscription form in the form attached hereto as
Exhibit A and simultaneous payment therefor in lawful, immediately available
money of the United States or otherwise as hereinafter provided, at an initial
exercise price per share of $0.30 (the “Purchase Price”).  The Purchase Price is
subject to further adjustment as provided in Section 4 below.  The term “Common
Stock” shall include, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.  The term “Warrant,” as used herein, shall mean this Warrant and any
other Warrants delivered in substitution or exchange therefor as provided
herein.


This Warrant is being issued by the Company together with an 11% Senior Secured
Convertible Promissory Note in the amount of $200,000 (the “Note”) pursuant to
the terms and conditions set forth in the Securities Purchase Agreement dated
the date hereof by and between the Holder and the Company (the “SPA”), in
connection with the sale by the Company of $600,000 in aggregate principal
amount of Notes (the “Second Follow On Notes”).


--------------------------------------------------------------------------------





 
1.           Exercise. This Warrant may be exercised at any time or from time to
time from and after the Original Issuance Date and before 5:00 p.m., Eastern
Time, on December ___, 2012, unless such Warrant is terminated pursuant to
Section 6, below, on any business day, for the full number of shares of Common
Stock called for hereby, by surrendering it at the principal office of the
Company, at 875 North Michigan Avenue, Suite 2626, Chicago, IL 60611, with the
subscription form duly executed, together with payment in an amount equal to
(a) the number of shares of Common Stock called for on the face of this Warrant,
multiplied (b) by the Purchase Price. Payment of the Purchase Price may be made
at Holder’s choosing either: (1) by payment in immediately available funds; or
(2) in lieu of any cash payment, if this Warrant is exercised on a date when a
Registration Statement (as defined in the Registration Rights Agreement),
covering the resale of the shares of Common Stock issuable upon exercise of this
Warrant has not been declared effective by the Securities and Exchange
Commission (the “Commission”), or is no longer in effect, and the Fair Market
Value (as defined below) is equal to or greater than the Purchase Price, in
exchange for the number of shares of Common Stock equal to the product of (x)
the number of shares to which the Warrants are being exercised multiplied by (y)
a fraction, the numerator of which is the Purchase Price and the denominator of
which is the Fair Market Value (as defined below). This Warrant may be exercised
for less than the full number of shares of Common Stock at the time called for
hereby, except that the number of shares receivable upon the exercise of this
Warrant as a whole, and the sum payable upon the exercise of this Warrant as a
whole, shall be proportionately reduced. Upon a partial exercise of this Warrant
in accordance with the terms hereof, this Warrant shall be surrendered, and a
new Warrant of the same tenor and for the purchase of the number of such shares
not purchased upon such exercise shall be issued by the Company to Holder
without any charge therefor. A Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date.
Within two (2) business days after such date, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of full shares of Common Stock issuable upon such
exercise, together with cash, in lieu of any fraction of a share, equal to such
fraction of the then Fair Market Value on the date of exercise of one full share
of Common Stock.
 
“Fair Market Value” shall mean, as of any date: (i) if shares of the Common
Stock are listed on a national securities exchange, the average of the closing
prices as reported for composite transactions during the ten (10) consecutive
trading days preceding the trading day immediately prior to such date or, if no
sale occurred on a trading day, then the mean between the closing bid and asked
prices on such exchange on such trading day; (ii) if shares of the Common Stock
are not so listed but are traded on the NASDAQ National Market (“NNM”), the
average of the closing prices as reported on the NNM during the ten (10)
consecutive trading days preceding the trading day immediately prior to such
date or, if no sale occurred on a trading day, then the mean between the highest
bid and lowest asked prices as of the close of business on such trading day, as
reported on the NNM; or if applicable, the Nasdaq Capital Market (“NCM”), (iii)
if not then included for quotation on the NNM or the NCM, the average of the
highest reported bid and lowest reported asked prices as reported by the OTC
Bulletin Board of the National Quotation Bureau, as the case may be; or (iv) if
the shares of the Common Stock are not then publicly traded, the fair market
price of the Common Stock as determined in good faith by the independent members
of the Board of Directors of the Company and the Holders of all Warrants.
 

2

--------------------------------------------------------------------------------



 
2.           Shares Fully Paid; Payment of Taxes. All shares of Common Stock
issued upon the exercise of this Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges (other than income taxes to the holder) that may be imposed in respect
of the issue or delivery thereof.
 
3.           Transfer and Exchange.  (a) Neither this Warrant nor the Common
Stock to be issued upon exercise hereof (the “Warrant Shares”) have been
registered under the Act or any state securities laws (“Blue Sky Laws”). This
Warrant has been acquired for investment purposes and not with a view to
distribution or resale and may not be sold or otherwise transferred
without:  (i) an effective registration statement for such Warrant under the Act
and such applicable Blue Sky Laws; or (ii) an opinion of counsel reasonably
satisfactory to the Company that registration is not required under the Act or
under any applicable Blue Sky Laws.
 
(b)           Upon compliance with applicable federal and state securities laws
as set forth in Section 3(a), above, this Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company maintained for
such purpose at its Principal Office by the Holder in person or by duly
authorized attorney, upon surrender of this Warrant together with a completed
and executed assignment form in the form attached hereto as Exhibit B, and
payment of any necessary transfer tax or other governmental charge imposed upon
such transfer. Upon any partial transfer, the Company will issue and deliver to
the assignee a new Warrant with respect to the shares of Common Stock for which
it is exercisable that have been transferred, and will deliver to the Holder a
new Warrant or Warrants with respect to the shares of Common Stock not so
transferred. A Warrant may be transferred only by the procedure set forth
herein. No transfer shall be effective until such transfer is recorded on the
books of the Company, provided that such transfer is recorded promptly by the
Company, and until such transfer on such books, the Company shall treat the
registered Holder hereof as the owner of the Warrant for all purposes.
 
(c)           This Warrant is exchangeable at the Principal Office for two or
more new Warrants, each in the form of this Warrant, to purchase the same
aggregate number of shares of Common Stock, each new Warrant to represent the
right to purchase such number of shares as the Holder shall designate at the
time of such exchange, but which shall not exceed the total number of shares for
which this Warrant may be from time to time exercisable.
 
(d)           Transfer of the Warrant Shares issued upon the exercise of this
Warrant shall be restricted in the same manner and to the same extent as the
Warrant, and the certificates representing such Warrant Shares shall bear
substantially the following legend, until such Warrant Shares have been
registered under the Act or may be removed as otherwise permitted under the Act:
 
“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED UNTIL (i) A
REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS
SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE ACT OR SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 
(e)           The Holder and the Company agree to execute such other documents
and instruments as counsel to the Company deems necessary to effect the
compliance of the issuance of this Warrant and any Warrant Shares issued upon
exercise hereof with applicable federal and state securities laws, including
compliance with applicable exemptions from the registration requirements of such
laws.
 
3

--------------------------------------------------------------------------------


4.           Anti-Dilution Provisions. The Purchase Price in effect at any time
and the number and kind of securities issuable upon conversion of this Warrant
shall be subject to adjustment from time to time upon the happening of certain
events as follows:
 
A.           Adjustment for Stock Splits and Combinations. If the Company at any
time or from time to time on or after the date of Warrant issuance (the
“Original Issuance Date”) effects a subdivision of the outstanding Common Stock,
the Purchase Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time on or after the Original Issuance Date combines the outstanding
shares of Common Stock into a smaller number of shares, the Purchase Price then
in effect immediately before the combination shall be proportionately increased.
Any adjustment under this Section 4(A) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
 
B.           Adjustment for Certain Dividends and Distributions. If the Company
at any time or from time to time on or after the Original Issuance Date makes or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Purchase Price then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Purchase Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date and
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Purchase Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Purchase Price shall be adjusted pursuant to this
Section 4(B) as of the time of actual payment of such dividends or
distributions.
 

4

--------------------------------------------------------------------------------



C.           Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time on or after the Original Issuance Date
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company other than shares of Common Stock, then and in each such event
provision shall be made so that the Holders of Warrants shall receive upon
exercise thereof, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company which they would have
received had their Warrants been exercised into Common Stock on the date of such
event and had they thereafter, during the period from the date of such event to
and including the conversion date, retained such securities receivable by them
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 4 with respect to the rights of the
Holders of the Warrants.
 
D.           Adjustment for Reclassification, Exchange and Substitution. In the
event that at any time or from time to time on or after the Original Issuance
Date, the Common Stock issuable upon the exercise of the Warrants is changed
into the same or a different number of shares of any class or classes of stock,
whether by recapitalization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend or a reorganization,
merger, consolidation or sale of assets, provided for elsewhere in this
Section 4), then and in any such event each Holder of Warrants shall have the
right thereafter to exercise such Warrant to receive the kind and amount of
stock and other securities and property receivable upon such recapitalization,
reclassification or other change, by holders of the maximum number of shares of
Common Stock for which such Warrants could have been exercised immediately prior
to such recapitalization, reclassification or change, all subject to further
adjustment as provided herein.
 
E.            Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale.
 
(i)  In case the Company after the Original Issuance Date shall do any of the
following (each, a "Triggering Event"): (a) consolidate or merge with or into
any other individual or entity (“Person”)and the Company shall not be the
continuing or surviving corporation of such consolidation or merger, or (b)
permit any other Person to consolidate with or merge into the Company and the
Company shall be the continuing or surviving Person but, in connection with such
consolidation or merger, any common or preferred stock (“Capital Stock”) of the
Company shall be changed into or exchanged for Securities of any other Person or
cash or any other property, or (c) transfer all or substantially all of its
properties or assets to any other Person, or (d) effect a capital reorganization
or reclassification of its Capital Stock, then, and in the case of each such
Triggering Event, proper provision shall be made to the Exercise Price and the
number of shares of Warrant Shares that may be purchased upon exercise of this
Warrant so that, upon the basis and the terms and in the manner provided in this
Warrant, the Holder of this Warrant shall be entitled upon the exercise hereof
at any time after the consummation of such Triggering Event, to the extent this
Warrant is not exercised prior to such Triggering Event, to receive at the
Exercise Price as adjusted to take into account the consummation of such
Triggering Event, in lieu of the Common Stock issuable upon such exercise of
this Warrant prior to such Triggering Event, the Securities, cash and property
to which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto (including the right of a shareholder to elect
the type of consideration it will receive upon a Triggering Event), subject to
adjustments (subsequent to such corporate action) as nearly equivalent as
possible to the adjustments provided for elsewhere in this Section 4, and the
Exercise Price shall be adjusted to equal the product of (A) the closing price
of the common stock of the continuing or surviving corporation as a result of
such Triggering Event as of the date immediately preceding the date of the
consummation of such Triggering Event multiplied by (B) the quotient of (i) the
Exercise Price divided by (ii) the per share Fair Market Value of the Common
Stock as of the date immediately preceding the Original Issuance Date; provided,
however, the Holder at its option may elect to receive an amount in cash equal
to the lesser of (a) the value of this Warrant calculated in accordance with the
Black-Scholes formula; and (b) $1.00 (subject to adjustment in the event the
Company affects a stock split) per Warrant Share.  Immediately upon the
occurrence of a Triggering Event, the Company shall notify the Holder in writing
of such Triggering Event and provide the calculations in determining the number
of shares of Warrant Shares issuable upon exercise of the new warrant and the
adjusted Exercise Price.  Upon the Holder’s request, the continuing or surviving
corporation as a result of such Triggering Event shall issue to the Holder a new
warrant of like tenor evidencing the right to purchase the adjusted number of
shares of Warrant Shares and the adjusted Exercise Price pursuant to the terms
and provisions of this Section 4(E)(i).  Notwithstanding the foregoing to the
contrary, this Section 4(E)(i) shall only apply if the surviving entity pursuant
to any such Triggering Event is a company that has a class of equity securities
registered pursuant to the Securities Exchange Act of 1934, as amended, and its
common stock is listed or quoted on a national securities exchange, national
automated quotation system or the OTC Bulletin Board.  In the event that the
surviving entity pursuant to any such Triggering Event is not a public company
that is registered pursuant to the Securities Exchange Act of 1934, as amended,
or its common stock is not listed or quoted on a national securities exchange,
national automated quotation system or the OTC Bulletin Board, then the Holder
shall have the right to demand that the Company pay to the Holder an amount in
cash equal to the value of this Warrant calculated in accordance with the
Black-Scholes formula.


(ii)           In the event that the Holder has elected not to exercise this
Warrant prior to the consummation of a Triggering Event and has also elected not
to receive an amount in cash equal to the value of this Warrant calculated in
accordance with the Black-Scholes formula pursuant to the provisions of Section
4(E)(i) above (and subject to the limit described in Section 4(E)(i), above), so
long as the surviving entity pursuant to any Triggering Event is a company that
has a class of equity securities registered pursuant to the Securities Exchange
Act of 1934, as amended, and its common stock is listed or quoted on a national
securities exchange, national automated quotation system or the OTC Bulletin
Board, the surviving entity and/or each Person (other than the Company) which
may be required to deliver any Securities, cash or property upon the exercise of
this Warrant as provided herein shall assume, by written instrument delivered
to, and reasonably satisfactory to, the Holder of this Warrant, (A) the
obligations of the Company under this Warrant (and if the Company shall survive
the consummation of such Triggering Event, such assumption shall be in addition
to, and shall not release the Company from, any continuing obligations of the
Company under this Warrant) and (B) the obligation to deliver to such Holder
such Securities, cash or property as, in accordance with the foregoing
provisions of this subsection (ii), such Holder shall be entitled to receive,
and the surviving entity and/or each such Person shall have similarly delivered
to such Holder an opinion of counsel for the surviving entity and/or each such
Person, which counsel shall be reasonably satisfactory to such Holder, or in the
alternative, a written acknowledgement executed by the President or Chief
Financial Officer of the Company, stating that this Warrant shall thereafter
continue in full force and effect and the terms hereof (including, without
limitation, all of the provisions of this subsection (ii)) shall be applicable
to the Securities, cash or property which the surviving entity and/or each such
Person may be required to deliver upon any exercise of this Warrant or the
exercise of any rights pursuant hereto.

5

--------------------------------------------------------------------------------





F.           Sale of Shares Below Purchase Price:
 
(1)                  If at any time or from time to time following the Original
Issuance Date, the Company issues or sells, or is deemed by the express
provisions of this Section 4(F) to have issued or sold, Additional Shares of
Common Stock (as hereinafter defined), other than as a dividend or other
distribution on any class of stock and other than upon a subdivision or
combination of shares of Common Stock, in either case as provided in
Section 4(A) above, for an Effective Price (as hereinafter defined) less than
the then existing Purchase Price, then and in each such case the then existing
Purchase Price shall be reduced, as of the opening of business on the date of
such issue or sale, to a price equal to the Effective Price for such Additional
Shares of Common Stock.
 
(2)                 For the purpose of making any adjustment required under
Section 4(F), the consideration received by the Company for any issue or sale of
securities shall (I) to the extent it consists of cash be computed at the amount
of cash received by the Company, (II) to the extent it consists of property
other than cash, be computed at the fair value of that property as determined in
good faith by the board of directors of the Company (the “Board”), (III) if
Additional Shares of Common Stock, Convertible Securities (as hereinafter
defined) or rights or options to purchase either Additional Shares of Common
Stock or Convertible Securities are issued or sold together with other stock or
securities or other assets of the Company for a consideration which covers both,
be computed as the portion of the consideration so received that may be
reasonably determined in good faith by the Board to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or options,
and (IV) be computed after reduction for all expenses payable by the Company in
connection with such issue or sale.
 
(3)                 For the purpose of the adjustment required under
Section 4(F), if the Company issues or sells any rights, warrants or options for
the purchase of, or stock or other securities convertible into or exchangeable
for, Additional Shares of Common Stock (such convertible or exchangeable stock
or securities being hereinafter referred to as “Convertible Securities”) and if
the Effective Price of such Additional Shares of Common Stock is less than the
Purchase Price then in effect, then in each case the Company shall be deemed to
have issued at the time of the issuance of such rights, warrants, options or
Convertible Securities the maximum number of Additional Shares of Common Stock
issuable upon exercise, conversion or exchange thereof and to have received as
consideration for the issuance of such shares an amount equal to the total
amount of the consideration, if any, received by the Company for the issuance of
such rights, warrants, options or Convertible Securities, plus, in the case of
such rights, warrants or options, the minimum amounts of consideration, if any,
payable to the Company upon the exercise of such rights, warrants or options,
plus, in the case of Convertible Securities, the minimum amounts of
consideration, if any, payable to the Company (other than by cancellation of
liabilities or obligations evidenced by such Convertible Securities) upon the
conversion or exchange thereof. No further adjustment of the Purchase Price,
adjusted upon the issuance of such rights, warrants, options or Convertible
Securities, shall be made as a result of the actual issuance of Additional
Shares of Common Stock on the exercise of any such rights, warrants or options
or the conversion or exchange of any such Convertible Securities. If any such
rights or options or the conversion or exchange privilege represented by any
such Convertible Securities shall expire without having been exercised, the
Purchase Price adjusted upon the issuance of such rights, warrants, options or
Convertible Securities shall be readjusted to the Purchase Price which would
have been in effect had an adjustment been made on the basis that the only
Additional Shares of Common Stock so issued were the Additional Shares of Common
Stock, if any, actually issued or sold on the exercise of such rights, warrants,
or options or rights of conversion or exchange of such Convertible Securities,
and such Additional Shares of Common Stock, if any, were issued or sold for the
consideration actually received by the Company upon such exercise, plus the
consideration, if any, actually received by the Company for the granting of all
such rights, warrants, or options, whether or not exercised, plus the
consideration received for issuing or selling the Convertible Securities
actually converted or exchanged, plus the consideration, if any, actually
received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion or
exchange of such Convertible Securities.
 

6

--------------------------------------------------------------------------------



 
(4)                 For the purpose of the adjustment required under
Section 4(F), if the Company issues or sells, or is deemed by the express
provisions of this Section 4 to have issued or sold, any rights or options for
the purchase of Convertible Securities and if the Effective Price of the
Additional Shares of Common Stock underlying such Convertible Securities is less
than the Purchase Price then in effect, then in each such case the Company shall
be deemed to have issued at the time of the issuance of such rights or options
the maximum number of Additional Shares of Common Stock issuable upon conversion
or exchange of the total amount of Convertible Securities covered by such rights
or options and to have received as consideration for the issuance of such
Additional Shares of Common Stock an amount equal to the amount of
consideration, if any, received by the Company for the issuance of such rights,
warrants or options, plus the minimum amounts of consideration, if any, payable
to the Company upon the exercise of such rights, warrants or options, plus the
minimum amount of consideration, if any, payable to the Company (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities) upon the conversion or exchange of such Convertible Securities. No
further adjustment of the Purchase Price, adjusted upon the issuance of such
rights, warrants or options, shall be made as a result of the actual issuance of
the Convertible Securities upon the exercise of such rights, warrants or options
or upon the actual issuance of Additional Shares of Common Stock upon the
conversion or exchange of such Convertible Securities. The provisions of
paragraph (3) above for the readjustment of the Purchase Price upon the
expiration of rights, warrants or options or the rights of conversion or
exchange of Convertible Securities shall apply mutatismutandis to the rights,
warrants options and Convertible Securities referred to in this paragraph (4).
 
(5)                        “Additional Shares of Common Stock” shall mean all
shares of Common Stock (or any debt or equity securities convertible or
exercisable into Common Stock) issued by the Company on or after the Original
Issuance Date, whether or not subsequently reacquired or retired by the Company,
other than (I) the Warrant Shares, (II) the shares of Common Stock issuable upon
conversion of the Note,  (III) shares of Common Stock issuable upon exercise of
warrants, options and convertible securities outstanding as of the Original
Issuance Date (provided that the terms of such warrants, options and convertible
securities are not modified after the Original Issuance Date to adjust the
exercise price), and (IV) shares of Common Stock issued pursuant to any event
for which adjustment is made to the Purchase Price under Section 4 hereof or to
the exercise price under the anti-dilution provisions of any securities
outstanding as of the Original Issuance Date (including the Notes. The
“Effective Price” of Additional Shares of Common Stock shall mean the quotient
determined by dividing the total number of Additional Shares of Common Stock
issued or sold, or deemed to have been issued or sold by the Company under this
Section 4F, into the aggregate consideration received, or deemed to have been
received, by the Company for such issue under this Section 4F, for such
Additional Shares of Common Stock.
 
(6)                 Other than a reduction pursuant to its applicable
anti-dilution provisions, any reduction in the conversion price of any
Convertible Security, whether outstanding on the Original Issuance Date or
thereafter, or the price of any option, warrant or right to purchase Common
Stock or any Convertible Security (whether such option, warrant or right is
outstanding on the Original Issuance Date or thereafter), to an Effective Price
less than the current Purchase Price, shall be deemed to be an issuance of such
Convertible Security and all such options, warrants or rights at such Effective
Price, and the provisions of Sections 4(F)(3), (4) and (5) shall apply thereto
mutatismutandis.
 
(7)                 Any time an adjustment is made to the Purchase Price
pursuant to Section 4(F), a corresponding proportionate change shall be made to
the number of shares of Common Stock issuable upon conversion of this Warrant.
 
G.           No Adjustments in Certain Circumstances. No adjustment in the
Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least one ($0.01) cent in such price; provided,
however, that any adjustments which by reason of this Section 4(G) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment required to be made hereunder. All calculations under this
Section 4(G) shall be made to the nearest cent or to the nearest one-hundredth
of a share, as the case may be.
 
7

--------------------------------------------------------------------------------


5.           Notices of Record Date. In case:
 
A.           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of the
Warrants) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or
 
B.           of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation, or
 
C.           of any voluntary dissolution, liquidation or winding-up of the
Company; then, and in each such case, the Company will mail or cause to be
mailed to each holder of a Warrant at the time outstanding a notice specifying,
as the case may be, (a) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (b) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is expected to take place, and the time,
if any is to be fixed, as of which the holders of record of Common Stock (or
such stock or securities at the time receivable upon the exercise of the
Warrants) shall be entitled to exchange their shares of Common Stock (or such
other stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up, such notice shall be mailed at least ten
(10) days prior to the date therein specified.
 
6.           [Intentionally removed.]
 
7.           Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.
 
8.           Reservation of Common Stock. The Company shall at all times reserve
and keep available for issue upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants. All of the shares of Commons
Stock issuable upon the exercise of the rights represented by this Warrant will,
upon issuance and receipt of the Purchase Price therefor, be fully paid and
nonassessable, and free from all preemptive rights, rights of first refusal or
first offer, taxes, liens and charges of whatever nature, with respect to the
issuance thereof.
 
9.           Registration Rights Agreement. The Holder of this Warrant is
entitled to have a portion of the Warrant Shares registered for resale under the
Act, pursuant to and in accordance with the Registration Rights Agreement dated
as of the date hereof by and between the Holder and the Company.
 
10.           No Rights as Stockholder Conferred by Warrants.  The Warrant shall
not entitle the Holder hereof to any of the rights, either at law or in equity,
of a stockholder of the Company. The Holder shall, upon the exercise thereof,
not be entitled to any dividend that may have accrued or which may previously
have been paid with respect to shares of stock issuable upon the exercise of the
Warrant, except as may otherwise be provided in Section 4 hereof.
 
11.           Notices. All notices and other communications from the Company to
the Holder of this Warrant shall be mailed by first class, registered or
certified mail, postage prepaid, and/or a nationally recognized overnight
courier service to the address furnished to the Company in writing by the
Holder.
 
12.           Change; Modifications; Waiver. No terms of this Warrant may be
amended, waived or modified except by the express written consent of the Company
and the holders of not less than 50.1% of the shares of Common Stock then
issuable under outstanding Warrants issued in connection with the Company’s
August, September, and October 2006 warrants, and June 2007 warrants; provided,
however, that no such amendment or waiver shall reduce the Warrant Share Number,
increase the Purchase Price, shorten the period during which this Warrant may be
exercised or modify any provision of this Section 12 without the consent of the
Holder of this Warrant.  Notwithstanding the foregoing sentence, the Purchase
Price will be subject to adjustment in the event of a forward or reverse stock
split.  No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of this Warrant unless the
same consideration is also offered to all holders of the Warrants.
 

8

--------------------------------------------------------------------------------



 
13.           Endorsement of Warrants.  The Warrant when presented or
surrendered for exchange, transfer or registration shall be accompanied (if so
required by the Company) by an assignment in the form attached hereto as Exhibit
B or such other written instrument of transfer, in form satisfactory to the
Company, duly executed by the registered Holder or by his duly authorized
attorney.
 
14.           Agreement of Warrant Holders.  The Holder, and to the extent that
portions of this Warrant are assigned and there is more than one Holder of
warrants exercisable for the Warrant Shares, every holder of a Warrant, by
accepting the same, consents and agrees with the Company and with all other
Warrant holders that:  (a) the Warrants are transferable only as permitted by
Section 3 above; (b) the Warrants are transferable only on the registry books of
the Company as herein provided; and (c) the Company may deem and treat the
person in whose name the Warrant certificate is registered as the absolute owner
thereof and of the Warrants evidenced thereby for all purposes whatsoever, and
the Company shall not be affected by any notice to the contrary.
 
15.           Payment of Taxes. The Company will pay all stamp, transfer and
other similar taxes payable in connection with the original issuance of this
Warrant and the shares of Common Stock issuable upon exercise thereof, provided,
however, that the Company shall not be required to (i) pay any such tax which
may be payable in respect of any transfer involving the transfer and delivery of
this Warrant or the issuance or delivery of certificates for shares of Common
Stock issuable upon exercise thereof in a name other than that of the registered
Holder of this Warrant or (ii) issue or deliver any certificate for shares of
Common Stock upon the exercise of this Warrant until any such tax required to be
paid under clause (i) shall have been paid, all such tax being payable by the
holder of this Warrant at the time of surrender.
 
16.           Ownership Cap and Exercise Restriction.  Notwithstanding anything
to the contrary set forth in this Warrant, at no time may a Holder of this
Warrant exercise this Warrant if the number of shares of Common Stock to be
issued pursuant to such exercise would exceed, when aggregated with all other
shares of Common Stock owned by such Holder at such time, the number of shares
of Common Stock which would result in such Holder beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the
rules  thereunder) in excess of 9.9% of the then issued and outstanding shares
of Common Stock; provided, however, that upon a holder of this Warrant providing
the Company with sixty-one (61) days notice (pursuant to Section 13 hereof) (the
"Waiver Notice") that such Holder would like to waive this Section 7 with regard
to any or all shares of Common Stock issuable upon exercise of this Warrant,
this Section 7 will be of no force or effect with regard to all or a portion of
the Warrant referenced in the Waiver Notice; provided, further, that this
provision shall be of no further force or effect during the sixty-one (61) days
immediately preceding the expiration of the term of this Warrant.  The Company
agrees that this Section 16 of the Warrant shall replace and supersede the
Section 16 provided in the Follow On Warrants (as defined in the SPA) by and
between the Holder and the Company, and shall apply equally to the Prior
Warrants by and between the Holder and the Company.


17.           Fractional Interest.  The Company shall not be required to issue
fractional shares of Common Stock on the exercise of this Warrant. If more than
one Warrant shall be presented for exercise at the same time by the Holder, the
number of full shares of Common Stock which shall be issuable upon such exercise
shall be computed on the basis of the aggregate number of shares of Common Stock
acquirable on exercise of the Warrants so presented. If any fraction of a share
of Common Stock would, except for the provisions of this Section 17, be issuable
on the exercise of any Warrant (or specified portion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the Purchase Price per
share multiplied by such fraction computed to the nearest whole cent. The Holder
by his acceptance of this Warrant expressly waives any and all rights to receive
any fraction of a share of Common Stock or a stock certificate representing a
fraction of a share of Common Stock.
 
18.           Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof and no party shall be liable or bound to any other party in any manner by
any representations, warranties, covenants or agreements except as specifically
set forth herein.
 
19.           Successors and Assigns.  All covenants and provisions of this
Warrant by or for the benefit of the Company or the Holder of this Warrant shall
bind and inure to the benefit of their respective successors, permitted assigns,
heirs and personal representatives.
 
20.           Termination.  This Warrant shall terminate at 5:00 p.m., Eastern
Time, on the Expiration Date or upon such earlier date on which all of this
Warrant has been exercised (the “Termination Date”).
 
21.           Headings. The headings in this Warrant are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.
 
22.           Governing Law, Etc. This Agreement shall be governed by and
construed exclusively in accordance with the internal laws of the State of New
York without regard to the conflicts of laws principles thereof. The parties
hereto hereby irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement, shall be brought solely
in a federal or state court located in the City, County and State of New York.
By its execution hereof, the parties hereby covenant and irrevocably submit to
the in personam jurisdiction of the federal and state courts located in the
City, County and State of New York and agree that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in New York City. The parties
hereto waive any claim that any such jurisdiction is not a convenient forum for
any such suit or proceeding and any defense or lack of inpersonam jurisdiction
with respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
all of its reasonable legal fees and expenses.
 
Remainder of Page Intentionally Left Blank
 

9

--------------------------------------------------------------------------------



WARRANT SIGNATURE PAGE
 


 


 
Dated: December 21, 2007
 


XA, INC.




By:          /s/ Joseph Wagner     
Name: Joseph Wagner
Title: President  & CEO


 


 

 
 
200,000 Shares
 
10

--------------------------------------------------------------------------------




 
EXHIBIT A
 
SUBSCRIPTION FORM
 
(To be executed only upon exercise of Warrant)
 


 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _______ shares of the Common Stock of XA, Inc.,
purchasable with this Warrant, and herewith makes payment therefor (either in
cash or pursuant to the cashless exercise provisions set forth in Section 1 of
the Warrant), all at the price and on the terms and conditions specified in this
Warrant.
 
Dated:                                                                








(Signature of Registered Owner






(Street Address)






(City / State / Zip Code)





11

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF ASSIGNMENT
 


 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
 
Name of
Assignee                                                                Address                                           Number
of Shares
 
 
 
 


and does hereby irrevocably constitute and appoint __________________________
Attorney to make such transfer on the books of XA, Inc., maintained for the
purpose, with full power of substitution in the premises.
 
Dated:                                                                
 


 


(Signature)






(Witness)




The undersigned Assignee of the Warrant hereby makes to XA, Inc., as of the date
hereof, with respect to the Assignee, all of the representations and warranties
made by the Holder, and the undersigned Assignee agrees to be bound by all the
terms and conditions of the Warrant and the XA, Inc. Registration Rights
Agreement, dated as of ______ __, 2006, by and between XA, Inc. and the Holder.




Dated:                                                                








(Signature)





12

--------------------------------------------------------------------------------


